FILED
                             NOT FOR PUBLICATION                            OCT 31 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEONARDO JIMENEZ-ARIZA,                          Nos. 04-76778
                                                      09-70613
               Petitioner,
                                                 Agency No. A029-881-960
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       In these consolidated petitions for review, Leonardo Jimenez-Ariza, a native

and citizen of Colombia, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing his appeal from an immigration judge’s removal order

and denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo constitutional claims and questions of law, and for abuse of

discretion the denial of a motion to reopen. Hernandez-Velasquez v. Holder, 611

F.3d 1073, 1077 (9th Cir. 2010). In a July 8, 2008, memorandum disposition we

previously denied the petition for review in No. 04-76778, but we later stayed

issuance of the mandate and consolidated the petition with No. 09-70613. We now

order the mandate to issue. In No. 09-70613, we deny the petition for review.

      The BIA did not violate Jimenez-Ariza’s equal protection rights when it

determined that the pardon of his 1990 Georgia conviction for possession of

cocaine did not eliminate its immigration consequences under Lujan-Armendariz v.

INS, 222 F.3d 728, 735 (9th Cir. 2000), because a pardon under Ga. Const. art. IV,

§ 2 is “generally dissimilar” to an expungement under the Federal First Offender

Act (“FFOA”). De Jesus Melendez v. Gonzales, 503 F.3d 1019, 1025 (9th Cir.

2007); cf. Ga. Code Ann. § 42-8-60 et seq. (Georgia First Offender Act).

      Contrary to Jimenez-Ariza’s contention, the pardon of his conviction does

not render him immune from removal under 8 U.S.C. § 1182(a)(2)(A)(i)(II). See

Aguilera-Montero v. Mukasey, 548 F.3d 1248, 1251 (9th Cir. 2008) (“Contrary to

[petitioner’s] argument that a state pardon removes all legal consequences of a

conviction, [petitioner’s] state pardon does not entitle him to a waiver that does not

exist in 8 U.S.C. § 1182(a)(2)(A)(i)(II).”).


                                           2                                    04-76778
In No. 04-76778: MANDATE SHALL ISSUE, CONCURRENTLY

WITH 09-70613.

In No. 09-70613: PETITION FOR REVIEW DENIED.




                          3                      04-76778